Citation Nr: 9908410	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
headache disorder and a back disorder as a result of a fall 
during hospitalization at a Department of Veterans Affairs 
facility from December 14-21, 1988.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1990 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied benefits under 38 U.S.C.A. 
§ 1151 for a headache disorder and a back disorder as a 
result of a fall during hospitalization at a VA facility in 
December 1988.  

The Board notes that in November 1991, in another case, the 
United States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3), the regulation upon which the RO 
based its June 1990 decision.  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and subsequently appealed to the United States Supreme 
Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994).  Thereafter, the Secretary of Veterans Affairs 
(Secretary) sought an opinion from the United States Attorney 
General as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, interim regulations were published deleting the fault 
or accident provision of 38 C.F.R. § 3.358 in order to 
conform the regulations to the Supreme Court's decision.  The 
final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c) (1998).  

The veteran testified at a personal hearing in March 1991.  
In an August 1995 decision, the hearing officer denied the 
claim under the new regulation.  In April 1997 the Board 
remanded the case to the RO for additional development.  The 
RO completed the development and again denied the claim.  The 
veteran was informed of this determination in a June 1998 
supplemental statement of the case.  The case has now been 
returned to the Board for appellate consideration.  

Finally, the Board also notes that, during the pendency of 
the instant appeal, the Departments of Veterans Affairs and 
Housing and Urban Development, and Independent Agencies 
Appropriations Act, 1997 (Act), Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2874, 2926 (1996), was enacted.  In 
pertinent part, this Act amended 38 U.S.C. § 1151 with regard 
to what constitutes a "qualifying additional disability" 
susceptible of compensation.  However, the Act specifies that 
the amendments to 38 U.S.C. § 1151 are effective for appeals 
filed on or after October 1, 1997.  Hence, they are not 
applicable in this case.  


FINDINGS OF FACT

1.  During VA hospitalization in December 1988, the veteran 
fell and sustained a left frontal parietal hematoma and a 
back strain.  

2.  No competent evidence has been presented to show that the 
veteran's headache and back disorders were caused or 
aggravated by the fall that occurred at a VA facility in 
December 1988.  


CONCLUSION OF LAW

Benefits under 38 U.S.C.A. § 1151 for a headache disorder and 
a back disorder as a result of a fall during hospitalization 
at a VA facility from December 14-21, 1988 are not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts for the veteran's claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

I.  Factual Background

The veteran contends that he has a headache disorder and a 
back disorder as a result of a fall he sustained during his 
hospitalization at a VA medical center.  
A VA hospitalization report reveals that the veteran was 
hospitalized from December 14-21, 1988 for ulcerative 
colitis.  On December 18, he slipped and fell going to the 
bathroom and bumped his head on a door frame.  He was given 
ice to put on his head.  A hematoma on the left frontal 
parietal region of his head was noted.  No neurological 
complications were indicated.  The veteran did not indicate 
that he injured his back at that time.  X-rays taken on his 
admission on December 14, 1988 revealed that he had extensive 
degenerative changes in the lumbosacral spine.  

An incident report dated December 18, 1988 reported that the 
veteran came to the nurses' station at 1:30 a.m. requesting 
ice.  He related that he had fallen in water and had a 
quarter sized bump on the left temporal area of his head.  He 
also reported that he hit his left shin.  On evaluation, he 
was alert and oriented.  There was a two centimeter hematoma 
on the left frontal parietal area, but no other palpable 
defects.  There was no loss of consciousness.  Observation 
was planned.  

VA outpatient records showed that the veteran was seen in 
February 1989 with complaints of back pain.  He reported that 
he had back pain since the 1950's.  Records from March 1989 
noted degenerative joint disease and spinal stenosis.  The 
veteran was hospitalized for a myelogram of the lumbar spine 
from June 5-8, 1989.  He gave a history of chronic back pain 
for many years with sciatica which had gotten worse since 
December 1988 when he fell and twisted his back.  The 
myelogram showed spinal stenosis of L2 through S1 with 
possible disc herniation at L4-5.  Surgery was recommended 
but the veteran declined.  

A VA outpatient record from April 1989 revealed that the 
veteran complained head pain since his last admittance.  A 
record dated in May 1989 showed that the veteran complained 
of pain in his head and neck since his fall in December 1988.  
In January 1990, it was noted that he talked a great deal 
about a recent fall in the hospital and was experiencing 
tinnitus.  

At his personal hearing in March 1991, the veteran reported 
that had been drinking a lot of water during his 
hospitalization because of a pending test for his colitis.  
As he was walking to the bathroom, he slipped and fell, and 
hit his head against the door frame.  He immediately called 
for the nurse who ran out and brought ice back.  The doctor 
was called and he examined him.  He had a black eye and a 
bump on his head.  No x-rays were taken.  He related that he 
has had increased pain in his back and constant headaches 
since the fall.  

On VA neurological examination in January 1998, the veteran 
reported a fall in December 1988 which resulted in chronic 
head and back pain.  He reported that he experienced 
dizziness and headache after the incident.  Also, he had no 
prior back problems.  He described the headaches as a 
bitemporal headache that throbbed.  Occasionally, he saw 
black spots.  He treated the headaches with aspirin which 
provided relief.  They typically occurred every other day but 
did not prevent him from his usual level of activity.  
Physical examination revealed that the veteran was awake, 
alert and oriented times three.  Speech and language were 
normal although he had profound hearing loss.  Extraocular 
movements were full and there was no nystagmus.  Visual 
fields were intact to confrontation.  There was slight facial 
droop, but it was not new according to the veteran and his 
family.  Cranial nerves were normal.  Motor examination 
revealed normal bulk, tone, and strength with the exception 
of the toe extensors on the left leg.  Straight leg raising 
produced pain in the posterior thigh bilaterally at about 80 
degrees.  Patrick sign was positive on the right.  Chronic 
headache was diagnosed.  The examiner commented that he 
reviewed the veteran's claims folder.  He noted that the 
veteran's history was inconsistent and there was no evidence 
of migraine.  He related that the most common etiology of 
headache in the veteran's age group was cervical 
osteoarthritis, which the veteran had.  He acknowledged that 
there was evidence of a significant fall with hematoma; 
however, there was no indication of loss of consciousness or 
any new neurological symptoms.  A CT scan of the brain 
revealed old lacunar infarction in the right basal ganglia 
and right corona radiata; aging changes consistent with the 
veteran's age; and minimal left ethmoid sinus disease.  He 
concluded that there was no clear evidence that the headaches 
were made worse by the fall although he conceded that this 
was possible.  

On VA orthopedic examination in January 1998, the veteran 
reported that he slipped and fell during hospitalization at a 
VA facility in December 1988.  He has had pain in the lower 
back which radiated into his legs since that time.  He also 
has weakness in the legs and has been unable to walk the 
same.  The veteran arrived to the examination in a wheelchair 
and was described as an elderly gentleman.  When he stood, he 
was fairly unstable.  He could bend forward to approximately 
80 degrees and could flex backward to approximately 30 
degrees.  However, due to his balance difficulties, it was 
hard to establish his range of motion.  He could perform side 
to side movement to approximately 30 degrees.  He had some 
pain in the right lower back and down the right leg during 
this movement.  On palpation, there was no point tenderness.  
Strength was 4/5 in the quadriceps, hamstrings, tibialis 
anterior, tibialis posterior, extensor hallucis, flexor 
hallucis, abductors and adductors.  He had good sensation 
over the dorsal and volar aspect of the extremities.  There 
was numbness and pain down the right leg.  He was unable to 
perform ambulation testing secondary to his elderly nature.  
X-rays showed a significant amount of arthritis from the 
thoracic spine down to the sacral spine.  There was 
significant degenerative and bridging osteophytes along the 
whole spine.  He also had a degenerative scoliosis with the 
apex  (at L3) of the curve to the left approximately 18 
degrees.  The diagnosis was degenerative spine disease.  The 
examiner commented that the veteran had pain consistent with 
nerve impingement and sciatic down the right leg with no 
foreseen neural deficit, and x-rays showed significant 
degenerative spine disease.  He opined that it was unlikely 
that his current condition was related to the fall in 1988 
but rather due to the degenerative spinal condition.  

II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of the veteran, 
disability or dependency and indemnity compensation benefits 
shall be awarded in the same manner as if such disability 
were service connected.  

The corresponding regulation provides:  Compensation will not 
be payable under 38 U.S.C. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  
Furthermore, in determining whether additional disability or 
death resulted from a disease or an injury or an aggravation 
of an existing disease or injury suffered as a result of 
training, hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination; and (3)  Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(b)(2), (c)(1)(2)(3).

A January 29, 1997 General Counsel Opinion related to 
benefits under 38 U.S.C.A. § 1151 for disability incurred as 
a result of hospitalization indicates that it may be 
difficult in individual cases to determine whether an injury 
was caused by a condition or circumstance of hospitalization 
or was merely incurred coincident with hospitalization, but 
due to some other cause.  The opinion noted that the 
precipitating cause of a fall or injury may reasonably be 
attributed to a condition or circumstance of hospitalization 
if it created a zone of special danger out of which the 
injury arose.  However, a fall or injury caused by a 
claimant's inadvertence or want of care would not generally 
be considered to have resulted from hospitalization even 
though it occurred on hospital premises.  Nonetheless, it is 
a question of fact to be resolved by the fact finder after 
consideration of all of the pertinent circumstances of each 
case.  See VAOPGCPREC 7-97, January 29, 1997.  

Initially, the Board notes that the veteran's fall during his 
hospitalization in December 1988 may reasonably be considered 
to be the "result of his hospitalization" and not 
coincident to it.  Nonetheless, based on the evidence of 
record, the Board finds that the veteran's current headache 
and back disorders were not caused or aggravated by this 
incident.  On examination shortly after the incident, no 
neurological defects were detected.  Additionally, it did not 
appear that he had immediate complaints of back pain.  While 
VA outpatient treatment reports document that the veteran was 
seen for complaints of head and back pain several months 
after the incident, there is no evidence to show that those 
complaints were found to be causally related to the fall.  In 
fact, on VA neurological examination in January 1998, the 
examiner opined that, despite evidence of a significant 
hematoma, the most likely cause of the veteran's headaches 
was his cervical arthritis.  Additionally, he noted that 
there was no indication that the headaches were made worse by 
the incident.  Although the examiner conceded that such 
aggravation was possible, the Board finds that this 
concession is insufficient to establish aggravation because 
it does not show that it is at least as likely as not that 
any headache disorder was aggravated by the fall during the 
December 1988  hospitalization.  To the extent that the 
veteran asserts that he had no problems with his back prior 
to the fall, the Board notes that the evidence clearly shows 
that significant degenerative disease of the spine was 
diagnosed before that period of hospitalization.  Hence, it 
may not be concluded that the fall caused the current back 
problems.  Furthermore, there is no indication that the fall 
aggravated the condition.  On VA orthopedic examination in 
January 1998, the examiner concluded that the veteran's 
current symptoms were more likely related to his preexisting 
condition rather than to the fall.  The veteran has not 
presented any competent evidence to the contrary.  To the 
extent that he asserts that there is a causal relationship 
between the fall and his current headache and back disorders, 
the Board notes that as a layperson he is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board concludes that the preponderance of the 
evidence is against the claim for benefits under 38 U.S.C.A. 
§ 1151 for a headache disorder and a back disorder as a 
result of a fall during hospitalization at a VA facility in 
December 1988.  Consequently, a grant of such benefits is not 
warranted.  


ORDER

Benefits under 38 U.S.C.A. § 1151 for a headache disorder and 
a backache disorder as a result of a fall during 
hospitalization at a VA facility from December 14-21, 1988 
are denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

- 8 -


- 1 -


